Citation Nr: 0819735	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  05-29 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation benefits in the amount of $2,935.84.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1955 to 
December 1957.  

This matter arises from a July 2003 decision of the Regional 
Office's Committee on Waivers and Compromises (RO), which 
determined that waiver of recovery of the overpayment at 
issue was not warranted. 


FINDINGS OF FACT

1.  By reason of the veteran's October 1997 incarceration for 
conviction of a felony, the RO reduced the veteran's 
disability compensation to one half of the 10 percent rate, 
effective December 15, 1997; and an overpayment in the amount 
of $2,935.84 resulted.

2.  The veteran was at fault in the creation of the 
overpayment of compensation benefits because of his failure 
to timely notify VA of his incarceration, but his fault was 
substantially mitigated by the fact that he had no actual 
notice of his obligation to report the incarceration.

3.  VA was not without fault in the creation of the 
overpayment by their failure to provide prior notification to 
the veteran of his obligation to report any incarceration.

4.  Collection of the debt would not deprive the veteran of 
the basic necessities.

5.  Failure to make restitution would result in unfair gain 
to the debtor.

6.  The veteran has not changed his position to his detriment 
in reliance upon VA disability compensation payments.




CONCLUSION OF LAW

Recovery of an overpayment of compensation benefits in the 
calculated amount of $2,935.84 would not be against the 
principles of equity and good conscience.  38 U.S.C.A. § 5302 
(West 2002); 38 C.F.R. §§ 1.963(a), 1.965(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The facts in this case are basically undisputed.  Rating 
decision dated in July 1961 informs that the veteran was 
service-connected for deformity of the left ring finger and 
service-connected for hemorrhoidectomy, with a combined 
evaluation of 10 percent effective October 5, 1960.  

In September 2002 the RO conducted an inmate database search 
with the Florida Department of Corrections and determined 
that the veteran had been incarcerated in a state penal 
institution for conviction of a felony from October 16, 1997, 
and was serving a life term.  Based upon this information, VA 
contacted the veteran by letter in October 2002 and informed 
him that they proposed to reduce his monthly benefit to one 
half of the combined 10 percent rate effective December 15, 
1997, due to his incarceration for conviction of a felony.

In December 2002 the veteran's disability compensation 
benefits were reduced to one half of the 10 percent rate 
effective December 15, 1997, due to his incarceration in a 
state penal institution for conviction of a felony.  This 
action created an overpayment of $2,935.84.

In correspondence issued in December 2002 the veteran was 
notified that an overpayment had been created in his 
compensation account which totaled $2,935.84.

The law of the case is clear: a veteran who is incarcerated 
in a federal, state, or local penal institution in excess of 
60 days for conviction of a felony committed after October 7, 
1980, and who has a combined rating of less than 20 percent 
shall receive one-half the rate of compensation payable 
beginning on the 61st day of incarceration.  38 U.S.C.A. § 
5313 (West 2002 & Supp. 2007); 38 C.F.R.§ 3.665 (2007).

In this case there is no dispute that the veteran's 
incarceration in a state penal institution for conviction of 
a felony commenced on October 16, 1997.  Under the terms of 
38 U.S.C.A. § 1114(a), December 15, 1997, the 61st day of 
incarceration, was the proper date for the reduction of his 
compensation benefits to one half of the 10 percent rate.  
Effective December 15, 1997, VA reduced the veteran's 
disability compensation to one half of the 10 percent rate.

VA audits have determined that the amount that the veteran 
was paid in disability compensation benefits from December 
15, 1997, through December 1, 2002, was $2,935.84.  These 
audits show that the veteran was paid $95.00 per month at the 
time of his incarceration; $96.00 per month from December 1, 
1998; $98.00 per month from December 1, 1999; $101.00 per 
month from December 1, 2000; $103.00 per month from December 
1, 2001; and $104.00 per month from December 1, 2002.  These 
audits also show that the amount that the veteran was legally 
entitled, per month, for disability compensation payments at 
one half of the 10 percent rate was $47.50 per month from 
December 15, 1997; $48.00 per month from December 1, 1998; 
$49.00 per month from December 1, 1999; $50.50 per month from 
December 1, 2000; $51.50 per month from December 1, 2001; and 
$52.00 per month from December 1, 2002.  The difference 
between the amount that the veteran was paid and the amount 
that he was legally entitled to because of his incarceration 
for conviction of a felony from December 15, 1997, through 
December 1, 2002, represents the overpayment in question, 
$2,935.84.  There is no argument made that the original 
calculated overpayment and debt in that amount is incorrect.  

A waiver of recovery of an overpayment of disability 
compensation benefits may be authorized in a case in which 
recovery of the overpayment would be against equity and good 
conscience.  38 C.F.R. § 1.965(a).  However, recovery of an 
overpayment of disability compensation benefits may not be 
waived where there is an indication of fraud, 
misrepresentation, or bad faith.  38 U.S.C.A. § 5302(c); 38 
C.F.R. § 1.965(b).  Bad faith generally is an unfair or 
deceptive dealing by one who seeks to gain at another's 
expense; there need not be an actual fraudulent intent, but 
merely an intent to seek an unfair advantage with knowledge 
of the likely consequences, and a subsequent loss to the 
Government.  38 C.F.R. § 1.965(b)(2).  

The Committee on Waivers and Compromises did not find any 
misrepresentation, fraud or bad faith on the part of the 
veteran in the creation of the debt.  Nor does the Board's 
review of the claims file reveal that the appellant acted in 
such a manner as to have intentionally sought to obtain 
government benefits to which he was not entitled, which is 
necessary for a finding of fraud, misrepresentation, or bad 
faith.  Because it has been determined that there was no 
willful intent on the part of the appellant to commit fraud, 
misrepresent a material fact, or exercise bad faith in the 
creation of the overpayment that has been assessed against 
him, the Board turns to whether recovery of the indebtedness 
would be against equity and good conscience, in which case 
recovery of that overpayment may be waived.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.963, 1.965.

The veteran seeks waiver of recovery of the $2,935.84 
overpayment in disability compensation created from December 
15, 1997, through December 2002 on the grounds that he was 
"unaware of the requirements of 38 C.F.R. § 3.665."  He 
adds that from January 1998 until 2002 he received 
"notices" from VA that were addressed to him at his prison 
address, but insists that none of these communications 
mentioned the requirements of 38 C.F.R. § 3.665.

The equity and good conscience standard means arriving at a 
fair decision between the obligor and the Government.  In 
making this decision, consideration is given to the fault of 
the debtor; balancing of fault of the debtor against any 
fault of the VA; whether collection would deprive the debtor 
of basic necessities; whether recovery would nullify the 
objective for which benefits were intended; whether failure 
to make restitution would result in unfair gain to the 
debtor; and whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a).  


With regard to fault on the part of VA in creation of the 
debt, the veteran argues that VA had tacit notice of his 
incarceration because VA remitted disability compensation 
payments after his incarceration to an inmate trust account.  
He insists that in "mid-June 1998" he instructed VA to 
deposit his disability compensation payments to an "inmate 
trust account ('ITA')."  He adds that his disability 
compensation payments continued despite his communications to 
VA, on more than one occasion, of this and other changes in 
his preferred depository.  However, as the veteran himself 
points out, these payments were directly deposited by VA to a 
bank account; they were not physically mailed to a prison.  
Moreover, even assuming, arguendo, that VA had implicit 
knowledge that disability payments were being deposited to an 
"ITA" or even knew what an ITA was, there is no indication 
that VA knew or should have known that these deposits were 
being made to the account of an incarcerated felon (see 38 
C.F.R. § 3.665(b)( . . .  a felony is any offense punishable 
by death or imprisonment for a term exceeding 1 year, unless 
specifically categorized as a misdemeanor under the law of 
the prosecuting jurisdiction); particularly since, according 
to the veteran, he soon thereafter directed ("in early 
1999") that his payments be deposited "to an account shared 
by the lady serving as a legal coordinator" at a prominent 
national bank.   

In its July 2005 statement of the case the RO stated that it 
sent letters to the veteran at the end of each year from 
January 1990 to December 2001 which informed the veteran of 
increases in his disability compensation benefits due to cost 
of living adjustments.  The RO also stated that each of these 
letters included a copy of VA Form 21-8764-Disability 
Compensation Award Attachment (which explains rights and 
responsibilities regarding the receipt of benefits payments, 
including the need to report changes in status such as 
incarceration).  The claims file contains no documentary 
proof that the veteran was ever sent a copy of VA Form 21-
8764 or otherwise provided notice of his duty to notify VA of 
an incarceration for conviction of a felony.  In the absence 
of proof that the veteran had notice of his responsibility to 
report his incarceration to VA, the Board finds that the 
fault to be apportioned to the veteran in this case is 
substantially mitigated.


The veteran also argues that he was told by another 
"compensated disabled veteran" that "while VA could halt 
or reduce a benefit involving service-connected injuries, all 
combat injuries and injuries sustained in-line of duty, were 
inviolate."  There is, however, no such exception in 38 
C.F.R. § 3.665.  In addition, the veteran does not allege, 
and there is no indication, that he received his information 
from a VA employee or agent.

In short, the evidence does show that VA bears some fault for 
the erroneous payment of excess benefits in violation of 38 
U.S.C.A. § 1114(a) while the veteran was incarcerated.  There 
is no documentation in the claims folder that the veteran was 
notified of the need to notify VA if he was incarcerated for 
the commission of a felony.  However, there is also no 
indication in the record that VA knew or should have known 
that the veteran was incarcerated for conviction of a felony 
during the period in question prior to the RO's chance query 
with the Florida Department of Corrections in September 2002; 
five years after the veteran was imprisoned.  The applicable 
criteria provide that veterans are not entitled to full 
compensation when incarcerated for the commission of a 
felony.  The veteran did not inform VA that he was 
incarcerated and therefore also is at fault in the creation 
of the overpayment.  

As to whether collection of the debt would deprive the debtor 
of basic necessities, the Board notes that the veteran's 
food, clothing, housing, and medical care are provided, free 
of charge, by the Florida Department of Corrections.  The 
veteran also informs that he makes no monthly outlay for 
utilities, and has no debts or installment contracts.  
Accordingly, the Board finds that collection of the debt in 
this case would not deprive the veteran of basic necessities.  

Regarding VA's duty to consider whether recovery would 
nullify the objective for which benefits were intended, the 
Board notes that the primary purpose of 38 C.F.R. § 3.665 is 
to prevent duplication of governmental expenditures 
benefiting incarcerated persons in receipt of veterans' 
disability compensation.  See VAOPGCPREC 2-96; see also 
statement of Congressman G.V. (Sonny) Montgomery, former 
Chairman of the House Committee on Veterans' Affairs: "the 
purpose of compensation is to replace the lost wage-earning 
capacity of disabled veterans . . . veterans do not feel the 
economic detriment caused by a disability during long periods 
of incarceration;" and statement of Congressman Chalmers P. 
Wylie, co-sponsor of Section 5313 [ 38 U.S.C.A. § 5313] 
legislation: "[i]n the case of imprisonment, when a prisoner 
is being fully supported by tax dollars that fund the penal 
institution, it becomes ludicrous to continue payment of 
benefits designed to help the [convicted felon] maintain a 
standard of living."  126 Cong. Rec. H9072 (daily ed. Sept. 
18, 1980).  Based on the foregoing it is abundantly clear 
that recovery of a debt owed to VA by a veteran incarcerated 
for conviction of a felony does not nullify the objective for 
which disability compensation benefits were intended.  

With regard to whether waiver of restitution would result in 
unfair gain to the debtor; the Board again notes that the 
veteran's food, clothing, housing, and medical care are 
provided, free of charge, by the Florida Department of 
Corrections.  See veteran's Financial Status Reports.  The 
veteran also informs that he has no utilities or other debts.  
The Board thus finds that waiver of recovery of the $2,935.84 
overpayment would result in an unfair gain to the veteran. 

Finally, the veteran has not alleged nor do the facts show 
that reliance on VA benefits resulted in relinquishment of a 
valuable right or incurrence of a legal obligation.  He has 
not reported that he waived additional income from other 
income sources based on his receipt of VA disability 
compensation benefits.

Based on all of the foregoing, the Board concludes that the 
facts of this case demonstrate that recovery of the 
overpayment of benefits would not be against equity and good 
conscience.  While VA bears some fault in the creation of the 
overpayment, the veteran also is at fault, collecting the 
debt would not deprive the veteran of the basic necessities, 
failure to make restitution would result in unfair gain to 
him and the veteran did not change his position to his 
detriment in reliance upon VA disability compensation 
payments.  Accordingly, recouping the overpayment would not 
be against equity and good conscience.  It is recognized that 
the elements as discussed are not all inclusive; however, the 
veteran has not advanced any other factor which would be of 
any significance in applying the equity and good conscience 
standard.  The preponderance of the evidence in this case is 
against waiver of recovery of the overpayment of disability 
compensation benefits in the amount of $2,935.84.

Regarding the duties to assist and notify, the Board notes 
that the notice and duty to assist provisions of the Veterans 
Claims Assistance Act of 2000 (38 U.S.C.A. §§ 5103, 5103A) do 
not apply to waiver claims.  Barger v. Principi, 16 Vet. App. 
132 (2002).  However, other regulations require that a 
claimant must be informed of his rights and remedies in an 
action for recovery of a debt resulting from his 
participation in a VA benefit program; specifically, that he 
may informally dispute the debt, or the amount of the debt; 
that he may request a waiver; that he may request a hearing; 
and that he may appeal the underlying debt.  See 38 C.F.R. § 
1.911(b) & (c).  This information was provided to the veteran 
in a letter dated in October 2002.  The claimant must also be 
provided notice of the reasons for the debt.  38 C.F.R. § 
1.911(d).  This was also accomplished in the October 2002 
letter, as well as in the July 2003 waiver decision and the 
July 2005 statement of the case.  The Board thus finds that 
there has been adequate notification and development under 
relevant law.  

The Board notes the veteran's contention that he was denied a 
"full and complete hearing;" however, the evidence shows 
that VA has sufficiently discharged its duty with regard to 
the veteran's appeal of the collection of overpayment and his 
request for a hearing.  In correspondence dated October 10, 
2002, the veteran was informed of his right to request an 
oral hearing, which he did by letters received by the RO in 
January and February 2003.  A hearing was duly scheduled for 
Thursday, July 10, 2003.  In correspondence received by the 
RO in June 2003 the veteran advised that he would be unable 
to attend his July 2003 hearing.  He was also accorded an 
opportunity to have his matter heard before a member of the 
Board, but indicated on his August 2005 substantive appeal 
form (VA Form 9) that he did not desire a Board hearing.  The 
Board is thus satisfied that VA has sufficiently discharged 
its duty in this matter.


	(CONTINUED ON NEXT PAGE)



ORDER

Since recovery of the overpayment of disability compensation 
benefits in the amount of $2,935.84 would not be against the 
principles of equity and good conscience, the veteran's 
request for waiver is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


